Citation Nr: 0032873	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-23 207	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for degenerative disc disease, 
L4-5, from February 8, 1996?


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
February 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
increased the rating for the veteran's service-connected low 
back disability to the current level of 20 percent, effective 
from February 8, 1996.  

The case was most recently certified to the Board by the 
Roanoke, Virginia RO.  


REMAND

The veteran contends that his service-connected low back 
disability is more severe than the current rating indicates.  
He was afforded a VA examination in September 1997; however, 
the Board finds that examination inadequate for rating 
purposes.  As such, the case must be remanded in order to 
obtain a medical examination which contains sufficient 
detail.  38 C.F.R. § 4.2 (2000).

Any examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The report of the September 1997 VA examination 
included references to the veteran's complaints of chronic 
and persistent back pain and the examiner's comment that the 
appellant would not perform range of motion studies for fear 
of back pain.  The examiner also referred to range of motion 
studies conducted as part of an earlier examination which 
were characterized as markedly restricted.  What the record 
does not include, however, is a quantifiable explanation as 
to how the veteran was affected by the back pain.  DeLuca 
requires that this be done.  If the degree and impact of the 
appellant's pain cannot be quantified during a single 
examination, a period of inpatient observation and evaluation 
should be considered.  If ultimately an assessment is simply 
impossible the examiners should so note. 

Moreover, in support of his claim for increase, the veteran 
has submitted statements including one from an employer, and 
another from what appears to be a job placement agency, to 
the effect that his service-connected back disability 
interferes with his ability to work.  Alas, however, the VA 
examination did not include a medical opinion as to the 
effect of the veteran's service-connected low back disability 
on his ability to work. 

Where the record before the Board is inadequate, a remand is 
required. The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus, the RO should afford the veteran an additional VA 
examination and provide the examiner the opportunity to 
review the complete claims folder.

Finally, the Board finds that a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In this regard, the Board notes that in 
August 1997, the RO requested all treatment records from the 
VA Medical Center (VAMC) in Richmond, VA.  There are no 
treatment records from that time period associated with the 
record, nor is there a response from the VAMC that such 
records are unavailable.  At an absolute minimum a response 
from the VAMC that no records are available is required under 
the Veterans Claims Assistance Act of 2000.  Hence, on 
remand, the RO should again contact the VAMC in Richmond to 
secure records.  They should also contact the veteran in 
order to obtain any other information regarding treatment 
received for his service-connected back disability since 
separation from active duty.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his low back disability since service.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
appellant must then be given an 
opportunity to respond.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the extent of 
disabling manifestations of his low back 
disability.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45 
(2000), including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc. should be 
included.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  DeLuca.  
The examiners should also discuss how the 
veteran's low back disability interferes 
with his ability to work.  It should be 
specifically noted whether the limitation 
of motion of the lumbar spine is slight, 
moderate or severe.  If the veteran 
refuses to cooperate with range of motion 
studies that fact should be noted, and a 
period of inpatient observation and 
evaluation considered.  

It should also be specifically reported 
whether the veteran has symptoms 
compatible with sciatic neuropathy or 
other neurologic findings consistent with 
degenerative disc disease and the 
frequency with which disc syndrome 
attacks occur.  Finally, it should be 
specifically reported whether the veteran 
has a listing of the whole spine, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, a loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, 
or abnormal mobility on forced motion.  
The examiners must review the claims 
folder, including a copy of this REMAND, 
and perform all tests and studies 
necessary to address the extent of 
functional impairment due the veteran's 
back disability.  All findings, opinions 
and bases therefor should be set forth in 
detail.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should again 
review the veteran's claim, to include 
consideration of assigning a staged 
rating consistent with the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


